Exhibit 5.1 NovoCure Limited Le Masurier House La Rue Le Masurier St Helier Jersey JE2 4YE D:+44 1534 504298 E:simon.schilder@ogier.com Ref:SIS/DDL/165852.00005 3 May 2017 Dear Sirs NovoCure Limited (the Company) - Registration of Shares under the US Securities Act of 1933, as amended (the Securities Act) – share option plans 1 Background (a) In connection with the Registration Statement on Form S-8 (as amended, the Registration Statement) filed by the Company today with the Securities and Exchange Commission pursuant to the Securities Act), you have asked us to furnish our opinion as to the legality of the securities being registered under the Registration Statement. The Registration Statement relates to the registration by the Company under the Securities Act of an aggregate of: (i) an additional 869,741 ordinary shares, no par value, authorized for issuance pursuant to awards under the NovoCure Limited Employee Share Purchase Plan (the ESPP); and (ii) an additional 3,478,962 ordinary shares, no par value, authorized for issuance pursuant to the NovoCure Limited 2015 Omnibus Incentive Plan (the 2015 Plan, and together with the ESPP, the Plans), the ordinary shares under the Plans being collectively referred to herein as the Shares. (b) In this opinion, "non-assessable" means, in relation to a Share, that the consideration for which the Company agreed to issue that Share has been paid in full to the Company, so that no further sum is payable to the Company by any holder of that Share in respect of the purchase price of that Share. 2 Documents examined For the purposes of giving this opinion, we have examined and relied upon such documents as we deem appropriate, including the following documents: (a) the Registration Statement; Ogier 44 Esplanade St Helier
